DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 05/21/2021 have been entered. The amendments canceled claim 7. Therefore, claims 1-6 and 8-12 remain pending in the application.
Response to Arguments
Applicant’s arguments filed 05/21/2021 with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-4, 6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirii-073 (US 5,540,073 A), in view of Kuwayama et al. (US 2011/0192232 A1), hereinafter Kirii-073’ and ‘Kuwayama’.
Regarding claim 1: Kirii-073 discloses a method for operating a forming press which has a plurality of press components (12, 18, 30, fig. 1), a plurality of tool components (cushioning device 51, fig. 1; col. 13, lns. 48-49), a force sensor (sensing pin 104 having strain gage 118, fig. 6), and a force actuator (32), comprising the acts of:
carrying out a forming simulation which takes into consideration an elastic behavior of the plurality of tool components of the forming press (see col. 21, ln. 52 – col. 22, ln. 6, a test operation takes into account the elastic behavior of the press components due to the elasticity of the working fluid in the force actuator);
determining desired values of forces acting on at least one press component of the plurality of tool components by the forming simulation (col. 20, lns. 5-11); and
carrying out a forming process by the forming press wherein, during the forming process, actual values of forces acting on the at least one press component of the plurality of press components and/or on the at least one tool component of the plurality of tool components are measured by the force sensor and the force actuator is activated via a control circuit such that the actual values correspond to the desired values from the forming simulation (col. 6, lns. 10-30, the reproducing means activates the force actuators in a forming process in accordance with the desired values of a particular die set for which desired values have been stored).

However, Kuwayama teaches a method of operating a forming press comprising carrying out a forming simulation by an acquisition unit (101) which takes into consideration an elastic behavior of the plurality of press components (2, 4, 7, fig. 1) (see ¶ [0050]). Kuwayama teaches that the data obtained during the simulation is ultimately used to determine whether a crack/fracture has occurred in the work-piece during the pressing process (see ¶¶ [0046], [0052]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirii-073’s forming simulation such that it takes the elastic behavior of the punch and die (i.e., press components), thereby enabling Kirii-073 to determine whether a fracture has occurred in the stamped product, as taught by Kuwayama.
Regarding claim 2, which depends on claim 1: Kirii-073 discloses the force actuator (32, fig. 1) and the force sensor (104, 118, fig. 6) being disposed in a same tool component (pin 24) of the plurality of tool components (51).
Regarding claim 3, which depends on claim 1: Kirii-073 discloses the force actuator (32, fig. 1) and the force sensor (104, 118, fig. 6) being respectively disposed in a different component of the plurality of press components and the plurality of tool components (51) (see fig. 6, the force sensor is disposed in the pin 26 while the force actuator is disposed in both the pin 24 and the pad 28).
Regarding claim 4, which depends on claim 1: Kirii-073 discloses the force actuator (32) and/or the force sensor (104, 118) are disposed in a pressure pin (24) of the forming press (see fig. 6).
Regarding claim 6, which depends on claim 4: Kirii-073 discloses the pressure pin (24) is a press sleeve (see fig. 6).
Regarding claim 8, which depends on claim 1: the modification of Kirii-073 in view of Kuwayama set forth in claim 1 above teaches during the forming simulation, a desired value force profile over an entire duration of a simulated forming process is determined (see ¶ [0097] of Kuwayama).
Regarding claim 9, which depends on claim 1: the modification of Kirii-073 in view of Kuwayama set forth in claim 1 above teaches control by the control circuit takes place during an entire duration of the forming process (see ¶ [0196] of Kuwayama).
Regarding claim 11, which depends on claim 1: the modification of Kirii-073 in view of Kuwayama set forth in claim 1 above is silent regarding during the forming simulation, a mass inertia and/or a speed of the plurality of press components and/or the plurality of tool components moving during the forming process are taken into consideration.
However, Kuwayama teaches that the acquisition unit (104) that performs the simulation (“acquisition step”) takes speed into account because speed is essential as the production condition is that also the strain possibly produced in the target die to be measured varies in association with changes in the sliding speed (¶ [0101]).

Regarding claim 12, which depends on claim 1: Kirii-073 discloses the forming press has a plurality of force sensors (38, 50, fig. 1) and a plurality of force actuators (32, 42) which are each respectively disposed in the plurality of press components and/or the plurality of tool components (see fig. 1) and wherein all of the force actuators are activated via the control circuit such that the respective actual values correspond to the respective desired values from the forming simulation (col. 6, lns. 10-30, the reproducing means activates the force actuators in a forming process in accordance with the desired values of a particular die set for which desired values have been stored).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirii-073, in view of Kuwayama, and further in view of Kirii et al. (US 5,450,756 A), hereinafter ‘Kirii-756’.
Regarding claim 5, which depends on claim 4: the modification of Kirii-073 in view of Kuwayama set forth in claim 1 above is silent regarding the pressure pin (24, fig. 6) is a lower air pin.
However, Kirii-756 teaches a method of operating a press; the press comprising a pressure pin (32, fig. 1), wherein the pressure pin is a lower air pin (col. 22, lns. 28-29). Thus, the hydraulic pins of Kirii-073 and the air pins of Kirii-756 are art recognized equivalents used for the same purpose.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulic pins of Kirii-073 with air KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirii-073, in view of Kuwayama, and further in view of Ikura et al. (EP 0893171 A1), hereinafter ‘Ikura’.
Regarding claim 10, which depends on claim 1: the modification of Kirii-073 in view of Kuwayama set forth in claim 1 above is silent regarding during the forming simulation, the plurality of press components are modeled as solid bodies.
However, Ikura teaches a method of operating a forming press including carryout a forming simulation (Abstract), wherein during the forming simulation, the plurality of press components (12, 18, fig. 3) are modeled as solid bodies (pg. 2, lns. 13 and 36). Ikura further teaches that “simulations based on this assumption are unexpectedly superior” (pg. 3, lns. 4-6) and that “according to the present teachings, highly accurate simulations can be obtained” (pg. 3, ln. 13).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirii-073 such that the press components are modeled as solid bodies during the forming simulation, thereby obtaining highly accurate simulations, as taught by Ikura.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JARED O BROWN/Examiner, Art Unit 3725   

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725